Citation Nr: 0941538	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-33 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than October 27, 
2004, for the grant of a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU). 

2.  Entitlement to an effective date earlier than October 27, 
2004, for the grant of Dependents' Educational Assistance 
(DEA) under Chapter 35, Title 38 United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from August 
1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which granted entitlement to TDIU and 
DEA benefits, effective October 27, 2004.  The Veteran 
submitted a notice of disagreement with the effective date 
for the grant of a TDIU and DEA benefits, contending that the 
proper effective date should be January 26, 2000.


FINDINGS OF FACT

1.  Prior to January 26, 2000, service connection was in 
effect for verruca vulgaris, verruca accuminata, evaluated as 
10 percent disabling.

2.  Effective January 26, 2000, service connection was in 
effect for verruca vulgaris, verruca accuminata, assigned a 
10 percent rating, and Post-Traumatic Stress Disorder (PTSD), 
assigned a 70 percent rating.

3.  The Veteran did not become unemployable, due to service- 
connected disabilities, prior to October 27, 2004.

4.  The Veteran has been found to be totally disabled as of 
October 27, 2004; thus an earlier effective date for the 
grant of entitlement to DEA under Chapter 35 is precluded by 
law.






CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date prior to 
October 27, 2004, for the grant of a TDIU rating have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.341, 3.400, 4.16, 4.19 (2009).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code were not met prior to 
October 27, 2004.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 
2002); 38 C.F.R. §§ 3.807, 21.3021 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, which includes claims for a TDIU, a claimant 
must be provided with information pertaining to assignment of 
disability ratings, (as well as information regarding the 
effective date that may be assigned).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the earlier effective date issue, the appeal 
arises from disagreement with the effective date following 
the grant of TDIU.  The United States Court of Appeals for 
Veterans Claims (Court) has held that filing a notice of 
disagreement begins the appellate process, and any remaining 
concerns regarding evidence necessary to establish a more 
favorable decision with respect to downstream elements (such 
as an effective date) are appropriately addressed under the 
notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin 
v. Peake, 22 Vet. App. 128 (2009). 

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements Id.  There has been no allegation of 
prejudice is this case.  Hence, further VCAA notice is not 
required.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a May 2006 letter.

After issuance of the May 2006 letter, and an opportunity for 
the Veteran to respond, the August 2006 statement of the case 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the 
aforementioned notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

With respect to the DEA issue, the disposition of that issue 
rests upon the outcome of the first issue; if that issue is 
denied, the case rests on the interpretation and application 
of the relevant law.  The Veterans Claims Assistance Act of 
2000 does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 
25180 (2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed).  There is no possibility that any additional notice 
or development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private records, VA 
medical records and the reports of September 2000 and 
December 2002 VA examinations.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran and his representative on his behalf.  
Further RO action on the claims, prior to appellate 
consideration, is not appropriate.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims. Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

I.  Entitlement to an effective date earlier than October 27, 
2004, for the grant of a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).

The effective date rules for an increased compensation claim 
apply for a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 451 
(2000), see also Norris v. West, 12 Vet. App. 413 (1999).  
Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  38 
C.F.R. § 3.400(o)(2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  The question of when an increase in 
disability is factually ascertainable is answered by the 
Board based on the evidence in a Veteran's VA claims folder.  
"Evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992). 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, solely by reason of service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  TDIU benefits are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  If there is only one such disability, it 
must be rated at least 60 percent disabling to qualify for 
TDIU benefits; if there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
The Board does not have the authority to assign an 
extraschedular total disability rating for compensation 
purposes based on individual unemployability in the first 
instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  In determining whether unemployability 
exists, consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by non- service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The record reflects that the Veteran met the threshold 
combined disability evaluation necessary for TDIU on January 
26, 2000.  Effective that date, the Veteran had a combined 
service-connected disability evaluation of 70 percent.  
However, the evidence does not show that he was unemployable 
due to service-connected disability at that time. 

The record reflects that the Veteran submitted his claim for 
TDIU benefits on December 13, 2005.  In support of his claim, 
the Veteran submitted an application for increased 
compensation based on unemployability, VA Form 21-8940, which 
noted that he was last employed on October 27, 2004.  
Further, the Board observes the Veteran's previous employer, 
Professional Management Corporation, submitted VA Form 21-
4192, Request for Employment Information In Connection With 
Claim for Disability Benefits, in December 2005.  According 
to the Veteran's previous employer, the Veteran worked 20-25 
hours a week as a telephone bill collector prior to his 
separation.  His last day of work was October 27, 2004.  
Finally, the Veteran's employer did not report that the 
Veteran had lost any time during the twelve-month period 
prior to his separation due to disability.

The Veteran's claim for entitlement to TDIU was granted by a 
December 2005 rating decision which awarded an effective date 
of October 27, 2004, the day the Veteran last worked.  There 
is no evidence of record to indicate the Veteran was unable 
to maintain substantial and gainful employment prior to this 
date, as the record indicates the Veteran was employed for 
20-25 hours a week prior to his separation with no indication 
of any time lost due to disability in the previous twelve-
month period.  Additionally, VA treatment records in November 
2002 indicated that a VA psychologist encouraged the Veteran 
to maintain employment within a social organization while a 
VA examiner in September 2000 noted that the Veteran was able 
to work periodically and sustain himself.

In this case, the evidence does not demonstrate that the 
Veteran's service-connected disabilities caused impairment of 
sufficient severity to produce unemployability prior to 
October 27, 2004.  As of that date, however, his disabilities 
both met the applicable percentage requirement and caused 
unemployability based on the evidence of record.  Thus, the 
proper effective date is October 27, 2004, the date 
entitlement arose. 38 C.F.R. § 3.400(o)(1).  For the reasons 
discussed above, the preponderance of the evidence is against 
the Veteran's claim for an earlier effective date for 
entitlement to TDIU.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


II.  Entitlement to an effective date earlier than October 
27, 2004, for the grant of DEA under Chapter 35, Title 38 
United States Code.

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a Veteran will 
have basic eligibility if the following conditions are met: 
(1) The Veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
Veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the Veteran's death; or (4) the 
Veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 
21.3021 (2009).

With regard to the Veteran's claim for an effective date 
prior to October 27, 2004, for the grant of basic eligibility 
to DEA benefits, the Board finds that pursuant to 38 U.S.C.A. 
Chapter 35, the Veteran was found to have a permanent total 
service-connected disability when he was granted TDIU 
effective October 27, 2004.

Except as provided in subsections (b) and (c), effective 
dates relating to awards under Chapters 30, 31, 32, and 35 of 
this title or Chapter 106 shall, to the extent feasible, 
correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. § 5113.

Accordingly, because the Veteran was found to have a 
permanent total service-connected disability when he was 
granted entitlement to a TDIU rating effective October 27, 
2004, entitlement to basic eligibility to Chapter 35 
Dependents' Educational Assistance must also be effective 
October 27, 2004.  Although the Veteran may contend that he 
is entitled to an earlier effective date for Chapter 35 
Dependents' Educational Assistance, the regulatory criteria 
and legal precedent governing eligibility for the receipt of 
such benefits are clear and specific.  The Board is bound by 
these criteria. 38 U.S.C.A. §§ 503, 7104 (West 2002).  As 
such, the Veteran's claim must be denied. 


ORDER

An effective date prior to October 27, 2004, for the grant of 
TDIU is denied.

An effective date prior to October 27, 2004, for the grant of 
DEA pursuant to 38 U.S.C.A. Chapter 25 is denied. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


